DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Acknowledgement is made of Amendment filed October 27, 2021.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coles (Foreign Patent Document No.: EP 1028047 A2) in view of Nashiki (US Patent Application Pub. No.: US 2009/0134734 A1), Yang et al. (Foreign Patent .
For claim 1, Coles discloses the claimed invention comprising: a stator core (reference numeral 400) comprising a plurality of stator teeth (reference numeral 401) spaced along a circumferential direction of the stator core (see figure 2), wherein any adjacent two stator teeth (reference numeral 401) define a stator slot (in between stator teeth, see figure 2); a stator winding comprising a plurality of coil groups (labeled A, B, C in figure 2, see also paragraph [0042]), wherein each coil group of the plurality of coil groups is wound around a corresponding stator tooth (reference numeral 401) of the plurality of stator teeth (see figure 2).  Coles however does not specifically disclose each coil group of the plurality of coil groups comprising at least two connectors; and a plurality of lead-out wires configured to couple an external circuit and the stator winding, wherein each lead-out wire of the plurality of lead-out wires is coupled with at least two connectors from different coil groups of the plurality of coil groups, wherein each lead-out wire of the plurality of lead-out wires is configured to be separately coupled to a corresponding output of a frequency converter; and wherein the motor stator satisfies the following relationship: Un/(Dmax2 × L) ≤ 0.3 V/cm3, where Un is a rated voltage between terminals on which a motor including the motor stator is mounted, where Dmax is a maximum outer diameter of the stator core, and where L is an axial length of the stator core.  
Nashiki discloses each coil group of the plurality of coil groups (reference numerals P41, P42, P43) comprising at least two connectors (one at each end of coils P41, P42, P43, see figure 88); and a plurality of lead-out wires (reference numerals 2 × L)= 380/(402 × 22.5)= 0.01 V/cm3, i.e. the motor stator satisfies the following relationship: Un/(Dmax2 × L) ≤ 0.3 V/cm3, where Un is a rated voltage between terminals on which a motor including the motor stator is mounted, where Dmax is a maximum outer diameter of the stator core, and where L is an axial length of the stator core.  Powering the device with the frequency converter is a known skill in the art as exhibited by Yuratich (reference numerals 112, 113, see figure 1A), which disclose terminals (reference numeral 901, see figure 1A), and when applied to the lead-out wires of Nashiki this would disclose each lead-out wire of the plurality of lead-out wires being configured to be separately coupled to a corresponding output of a frequency converter.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have each coil group have two connectors and each lead-out wire coupling with at least two connectors from different coil groups as disclosed by Nashiki, to have the particular rated voltage, outer diameter of the stator 
For claim 2, Coles in view of Nashiki, Yang et al., and Yuratich disclose the claimed invention except for the number of the plurality of coil groups being equal to the number of the plurality of lead-out wires.  Nashiki discloses three coil groups (reference numerals P41, P42, P43) and three lead out wires (reference numerals P45, P46, P47, see figure 88), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the number of coil groups be equal to the number of lead-out wires as disclosed by Nashiki for the coil groups and lead-out wires of Coles in view of Nashiki, Yang et al., and Yuratich for predictably providing desirable configuration for facilitating the proper functioning of the motor device.  
For claim 3, Coles in view of Nashiki, Yang et al., and Yuratich disclose the claimed invention except for the plurality of coil groups comprising a first coil group, a second coil group, and a third coil group, and wherein the plurality of lead-out wires comprises three lead-out wires.  Nashiki discloses a first coil group (reference numeral P41), a second coil group (reference numeral P42), and a third coil group (reference numeral P43, see figure 88), and wherein the plurality of lead-out wires comprises three lead-out wires (reference numerals P45, P46, P47, see figure 88).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the three coil groups and three lead out wires as disclosed by Nashiki 
For claim 4, Coles in view of Nashiki, Yang et al., and Yuratich disclose the claimed invention except for each coil group of the plurality of coil groups having 2n connectors, n being a positive integer, wherein a first lead-out wire of the plurality of lead-out wires is coupled to n connector or connectors of the first coil group and n connector or connectors of the second coil group, wherein a second lead-out wire of the plurality of lead-out wires is coupled to other n connector or connectors of the first coil group and n connector or connectors of the third coil group, and wherein a third lead-out wire of the plurality of lead-out wires is coupled to other n connector or connectors of the second coil group and other n connector or connectors of the third coil group.  Nashiki further discloses each group having 2 connectors (one on each end of each coil P41, P42, P43, see figure 88), a first lead-out wire (reference numeral P46) being coupled to a connector of the first coil group (reference numeral P41) and a connector of the second coil group (reference numeral P42, see figure 88), wherein a second lead-out wire (reference numeral P45) is coupled to a connector of the first coil group (reference numeral P41) and a connector of the third coil group (reference numeral P43, see figure 88), and wherein a third lead-out wire (reference numeral P47) is coupled to a connector of the second coil group (reference numeral P42) and a connector of the third coil group (reference numeral P43, see figure 88).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular connections between the connectors of the coil groups and the lead 
For claim 5, Coles in view of Nashiki, Yang et al., and Yuratich disclose the claimed invention except for the stator winding being a concentrated winding or a distributed winding.  Yuratich further discloses the stator winding being a concentrated winding (see paragraph [0120]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the concentrated winding as disclosed by Yuratich for the stator winding of Coles in view of Nashiki, Yang et al., and Yuratich for predictably providing desirable configuration for facilitating the proper functioning of the motor device.  
For claim 6, Coles in view of Nashiki, Yang et al., and Yuratich disclose the claimed invention except for the stator winding being coupled in a manner without any neutral point.  Nashiki further discloses the stator winding (reference numerals P41, P42, P43) being coupled in a manner without any neutral point (see figure 88), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the windings coupled without any neutral point as disclosed by Nashiki for the stator windings of Coles in view of Nashiki, Yang et al., and Yuratich for predictably providing desirable configuration for facilitating the proper functioning of the motor device.  
For claim 8, Coles discloses the number of stator slots (in between stator teeth 401, see figure 2) being a multiple of three (see figure 2).  
2 × L) ≤ 0.3 V/cm3, where Un is a rated voltage between terminals on which a motor including the motor stator is mounted, where Dmax is a maximum outer diameter of the stator core, and where L is an axial length of the stator core.  
Nashiki discloses each coil group of the plurality of coil groups (reference numerals P41, P42, P43) comprising at least two connectors (one at each end of coils P41, P42, P43, see figure 88); and a plurality of lead-out wires (reference numerals 2 × L)= 380/(402 × 22.5)= 0.01 V/cm3, i.e. the motor stator satisfies the following relationship: Un/(Dmax2 × L) ≤ 0.3 V/cm3, where Un is a rated voltage between terminals on which a motor including the motor stator is mounted, where Dmax is a maximum outer diameter of the stator core, and where L is an axial length of the stator core.  Powering the device with the frequency converter is a known skill in the art as exhibited by Yuratich (reference numerals 112, 113, see figure 1A), which disclose terminals (reference numeral 901, see figure 1A), and when applied to the lead-out wires of Nashiki this would disclose each lead-out wire of the plurality of lead-out wires being configured to be separately coupled to a corresponding output of a frequency converter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have each coil group have two connectors and each lead-out wire coupling with at least two connectors from different coil groups as disclosed by Nashiki, to have the particular rated voltage, outer diameter of the stator 
For claim 10, Coles discloses the rotor comprising: a rotor core (reference numeral 300) defining a plurality of magnet grooves (in which magnets 301 are disposed, see figure 2); and a plurality of permanent magnets (reference numeral 301, figure 2), wherein each permanent magnet of the plurality of permanent magnets is provided in a corresponding magnet groove of the plurality of magnet grooves (see figure 2), and Coles also discloses the number of pairs of the rotor (i.e. P) being six, and the number of stator slots (i.e. Z) being 9, which satisfies Z/P=9/6=3/2k where k equals 1, i.e. the rotor satisfies the following relationship: Z/P=3/2k, where P is the number of pole pairs of the rotor, where Z is the number of the stator slots, and where k is a positive integer.  
For claim 11, Coles in view of Nashiki, Yang et al., and Yuratich disclose the claimed invention except for the permanent magnet motor being configured to be powered by the frequency converter.  Powering the device with the frequency converter is a known skill in the art as exhibited by Yuratich (reference numerals 112, 113, see figure 1A), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the frequency converter as disclosed by Yuratich for the motor of Coles in view of Nashiki, Yang et al., and Yuratich for predictably providing desirable configuration for facilitating the proper functioning of the motor device.  
2 × L) ≤ 0.3 V/cm3, where Un is a rated voltage between terminals on which a motor including the motor stator is mounted, where Dmax is a maximum outer diameter of the stator core, and where L is an axial length of the stator core.  
Nashiki discloses each coil group of the plurality of coil groups (reference numerals P41, P42, P43) comprising at least two connectors (one at each end of coils P41, P42, P43, see figure 88); and a plurality of lead-out wires (reference numerals 2 × L)= 380/(402 × 22.5)= 0.01 V/cm3, i.e. the motor stator satisfies the following relationship: Un/(Dmax2 × L) ≤ 0.3 V/cm3, where Un is a rated voltage between terminals on which a motor including the motor stator is mounted, where Dmax is a maximum outer diameter of the stator core, and where L is an axial length of the stator core.  Powering the device with the frequency converter is a known skill in the art as exhibited by Yuratich (reference numerals 112, 113, see figure 1A), which disclose terminals (reference numeral 901, see figure 1A), and when applied to the lead-out wires of Nashiki this would disclose each lead-out wire of the plurality of lead-out wires being configured to be separately coupled to a corresponding output of a frequency converter.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have each coil group have two connectors and each lead-out wire coupling with at least two connectors from different coil groups as disclosed by Nashiki, to have the particular rated voltage, outer diameter of the stator .  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coles in view of Nashiki, Yang et al., and Yuratich as applied to claim 1 above, and further in view of Shen et al. (US Patent Application Pub. No.: US 2016/0197540 A1).
For claim 7, Coles in view of Nashiki, Yang et al., and Yuratich disclose the claimed invention except for the plurality of lead-out wires being coupled to the external circuit through a junction box or a conductive insert.  Having a junction box is a known skill as disclosed by Shen et al. (reference numerals 3, 27, see figures 2, 4), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the junction box as disclosed by Shen et al. for the wires of Coles in view of Nashiki, Yang et al., and Yuratich for predictably providing desirable configuration for facilitating the proper functioning of the motor device.  

Response to Arguments
Applicant's arguments filed 10/27/21 have been fully considered but they are not persuasive. In response to Nashiki not disclosing the coupling to a corresponding output of a frequency converter and the reference of Yuratich not disclosing the lead-out wires, the rejection is based on the combination of the teachings of Nashiki and Yuratich, wherein the reference of Yuratich discloses the frequency converter as explained in the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834